Citation Nr: 0926941	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The Veteran had over 27 years of active duty service ending 
with his retirement in August 1986.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in December 2007, 
and a substantive appeal was received in February 2008.  

By rating decision in March 2008, the RO increased the 
migraine headaches disability rating to 30 percent, effective 
September 18, 2007.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 

The Board notes that the issue of an increased rating for 
status post prostate cancer with erectile dysfunction was 
also on appeal from the August 2007 rating decision.  The 
notice of disagreement, statement of the case and substantive 
appeal all addressed this issue.  However, in the March 2008 
rating decision, the RO increased the rating for this 
disability to 60 percent, effective April 26, 2006, the date 
of claim.  In a May 2008 statement, the Veteran stated that 
he wished to withdraw his appeal with respect to this issue 
because he was satisfied with the new rating.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration of this issue.  See 38 C.F.R. § 20.204

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking an increased rating for his service-
connected migraine headaches.  An October 2008 private 
medical opinion has been received of record which has not 
been reviewed by the RO.  The appellate scheme set forth in 
38 U.S.C.A. § 7104(a) (West 2002) contemplates that all 
evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  By letter dated June 11, 2009, the Veteran 
was afforded the opportunity to waive preliminary RO review 
of the new evidence.  In a June 2009 statement, the Veteran 
requested that his case be returned to the RO for review of 
the additional evidence.  Accordingly, the appeal must be 
returned to the RO. 

Further, the Board observes that the Veteran was last 
afforded a VA examination in June 2007.  However, the October 
2008 private opinion appears to indicate an increase in 
severity of the Veteran's migraine headaches since the last 
VA examination.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Moreover, the claims file was not available 
for review at the last VA examination.  Thus, in light of the 
need to remand for another matter, the Board finds that a new 
VA examination is necessary to determine the extent of the 
Veteran's migraine headaches. 

Lastly, it appears that the Veteran receives ongoing 
treatment at the VA.  The most recent VA medical records 
associated with the claims file are from March 2008.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from 
March 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

The case is hereby REMANDED for the following actions:

1.  The RO should obtain VA treatment 
records from March 2008 to the present.  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the extent of his migraine 
headaches disability.  The claims folder 
should be made available to the examiner 
for review.  

3.  The RO should review the record, to 
specifically include all evidence 
received since the most recent 
supplemental statement of the case, and 
determine whether the benefit sought on 
appeal can be granted.  Unless the 
benefit is granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




